Citation Nr: 1235670	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  07-11 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative changes of the cervical spine with intervertebral disc syndrome (IVDS) prior to February 26, 2010.

2.  Entitlement to a rating in excess of 20 percent for degenerative changes of the cervical spine with IVDS from February 26, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from November 1956 to November 1982.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2005 rating decision in which the RO denied a rating in excess of 10 percent for degenerative changes of the cervical spine with IVDS.  In August 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2007.

In an April 2010 rating decision, the RO assigned a 20 percent rating for degenerative changes of the cervical spine with IVDS from February 26, 2010.  Inasmuch as a higher rating is available for the Veteran's cervical spine disability both before and after February 26, 2010, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has recharacterized the appeal as encompassing both matters set forth on the title page.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).

A supplemental SOC (SSOC) was issued in April 2010 , reflecting that the RO continued to deny ratings higher than 10 percent prior to February 26, 2010 and higher than 20 percent thereafter.

In June 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.

In September 2012, the undersigned Veterans Law Judge granted the Veteran's motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011).

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO action in these matters is warranted.

During the June 2012 hearing, the Veteran testified that since the last VA examination in October 2011, his cervical spine disability had worsened due to increased pain that affected his ability to sleep.  He also testified that his neck disability interfered with sex and his ability to stand up straight; and his ability to turn his neck was limited, and as a result, he had to turn his entire body to check side mirrors and his blind spot while driving.  He also described headaches and dizziness, which he believed were due to his cervical spine disability and stated that those symptoms required him to walk slowly to avoid losing his balance.  A 30-day abeyance was allowed for the Veteran and his representative to obtain any outstanding relevant treatment records.

A review of the claims file reveals that the last VA fee-basis cervical spine examination was conducted in February 2010.  (The reference to an October 2011 examination during the hearing appears to be an error, as no such examination report was located in the paper or electronic (Virtual VA) claims file).  However, in September 2010, another fee-basis examination was conducted in association with the Veteran's claim for entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, which was granted in a March 2011 rating decision, effective February 26, 2010.  

During the February and September 2010 examinations, the Veteran did not identify pain interfering with sleep, but did describe urinary frequency two to three times per night.  During the February cervical spine examination, he attributed his urinary frequency to "the spine condition," and in September 2010 during the lumbar spine portion of the examination, he attributed nighttime urinary frequency to "the spine condition."  During the earlier examination, he did not report difficulty driving, and during the latter examination, he stated that he was able to drive a car.  He did not report headaches or dizziness associated with his cervical spine during either examination, but reported dizziness from taking Meclizine during the September examination.  His posture was observed as normal on each examination.  

In summary, the Veteran has testified that since his most recent examination to evaluate his cervical spine, he has experienced increased and new symptoms associated with his cervical spine disability.  Hence, further examination of the Veteran, with findings responsive to the applicable rating criteria, are needed to properly evaluate the Veteran's cervical spine disability.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3159 (2011).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

Hence, the RO should arrange for the Veteran to undergo further VA cervical spine examination, by an appropriate physician.  The Veteran is hereby notified that failure to report to the such scheduled examination, without good cause, shall result in denial of the claims for increase.  See 38 C.F.R. § 3.655(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file copies of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

In a separate statement received on the day of the hearing, the Veteran's representative identified outstanding VA treatment records dated since February 2010 from the West Los Angeles and Sepulveda VA Medical Centers (VAMCs) and the Oxnard VA community based outpatient clinic (CBOC).  A review of the claims file reflects that all of the Veteran's VA treatment records dated from June 1999 to August 2012 were added to the electronic (Virtual VA) claims file in August 2012.  The records were from the West Los Angeles and Sepulveda VAMCs and the Oxnard and Santa Barbara CBOCs.  However, there remains the possibility that records dated since August 2012 from these facilities may exist and be pertinent to the claims for increased ratings.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should request from the West Los Angeles and Sepulveda VAMCs and the Oxnard and Santa Barbara CBOCs, all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since August 2012, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims for higher ratings on appeal.  The RO's letter to the Veteran and his representative should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  In adjudicating the claims, the RO should consider and discuss whether continued, or further "staged rating" (assignment of different rating for different periods of time, based on the facts found), pursuant to Hart (cited above),  is warranted.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Sepulveda and West Los Angeles VAMCs, as well as the Oxnard and Santa Barbara CBOCs, all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since August 2012.  The RO must follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  The RO should specify what evidence VA will provide and what evidence the Veteran is to provide.

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo a VA cervical spine examination, by an appropriate physician (or an appropriate physician contracted by VA).

The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions (to include as reflected in the electronic record).  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The physician should identify any neurological impairment associated with the cervical spine disability.  For each identified neurological impairment, the physician should indicate whether such impairment constitutes a separately ratable neurological manifestation of the Veteran's service-connected cervical spine disability.  If so, the physician should assess the severity of each such manifestation as mild, moderate, moderately severe, or severe.

The physician should also conduct range of motion testing of the cervical spine (expressed in degrees).  The physician should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion. 

The physician should also indicate whether the Veteran has any ankylosis of the cervical spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility. 

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claims for increased rating on appeal.  

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claims, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, the RO should adjudicate the claims for higher ratings for degenerative changes of the cervical spine with IVDS in light of pertinent evidence and legal authority.  The RO's adjudication of the claim should include consideration of whether continued or further staged rating, pursuant to Hart (cited above), is warranted. 

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  The RO is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).



